Exhibit 10.2
OMNIBUS TERMINATION AGREEMENT
THIS OMNIBUS TERMINATION AGREEMENT dated as of October 14, 2010 (this
“Termination Agreement”), is entered into by and among PALISADES ACQUISITION
XVI, LLC (the “Borrower”), BMO CAPITAL MARKETS CORP., as collateral agent (in
such capacity, the “Collateral Agent”), ASTA GROUP, INCORPORATED (“Asta Group”)
and each GUARANTOR set forth on the signature page hereto as a “Guarantor” (each
a “Guarantor”). Capitalized terms used and not otherwise defined herein are used
as defined in the Receivables Financing Agreement, dated as of March 2, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Receivables
Financing Agreement”), among the Borrower, Palisades Collection, L.L.C., as
servicer (the “Servicer”), Fairway Finance Company, LLC, as lender (the
“Lender”), BMO Capital Markets Corp., as Administrator for the Lender (in such
capacity, the “Administrator”), the Collateral Agent and Bank of Montreal, as
liquidity agent for the Liquidity Providers (in such capacity, the “Liquidity
Agent”).
WHEREAS, each Guarantor executed (a) the Subordinated Limited Recourse Guaranty
Agreement, dated as of February 20, 2009 (the “Multi-Party Guaranty”) in favor
of the Collateral Agent and (b) the Subordinated Guarantor Security Agreement
(the “Multi-Guarantor Security Agreement”) securing the obligations of the
Guarantors under the Guaranty;
WHEREAS, the Collateral Agent and Israel Discount Bank of New York executed the
Subordination and Intercreditor Agreement, dated as of February 20, 2009 (the
“Multi-Guarantor Intercreditor Agreement”) related to the Guarantor Security
Agreement;
WHEREAS, Asta Group executed (a) the Limited Recourse Guaranty Agreement, dated
as of February 20, 2009 (the “Asta Group Guaranty” and together the Multi-Party
Guaranty, the “Guarantees”) in favor of the Collateral Agent and (b) the
Collateral Assignment of Note (the “Collateral Assignment” and together with the
Multi-Guarantor Security Agreement, the “Security Agreements”) securing the
obligations of the Asta Group under the Asta Group Guaranty.
WHEREAS, Asta Group and the Collateral Agent executed the Intercreditor
Agreement, dated as of February 20, 2009 (the “Asta Group Intercreditor
Agreement”) related to the Asta Group Guaranty;
WHEREAS, subject to the terms set forth herein, the Collateral Agent has agreed
to terminate the Guarantees, the Security Agreements and the Asta Group
Intercreditor Agreement which are collectively referred to herein as the
“Terminated Agreements”; and

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, in consideration of the premises and other material covenants
contained herein, the parties hereto agree as follows:
SECTION 5. Termination. Upon receipt by the Lender of a voluntary principal
payment of the Loan in immediately available funds equal to $8,700,000 (which
for the avoidance of doubt shall not be payable from Collections on any Pool)
and the execution of the Fifth Amendment to the Receivables Financing Agreement
among the Borrower, the Servicer, the Lender, the Administrator, the Collateral
Agent and the Liquidity Agent attached hereto as Exhibit A, (A) the Guarantees,
the Security Agreements and the Asta Group Intercreditor Agreement,
automatically and without further action of any Person, shall be terminated and
all parties thereunder released of any and all obligations thereunder other than
the provisions that shall survive termination pursuant to the terms of the
applicable Terminated Agreement, (B) the Collateral Agent shall be deemed to
have authorized the filing of UCC termination statements with respect to all UCC
financing statements filed in connection with the Security Agreements which
shall be filed at the expense of the Borrower, (C) the Collateral Agent agrees
to terminate the Multi-Guarantor Intercreditor Agreement at the reasonable
expense of the Borrower pursuant to an agreement in form and substance
reasonably acceptable to the Collateral Agent, and (D) all payments and other
collections on the Note (as defined in the Collateral Assignment) deposited with
the Collateral Agent, as assignee, pursuant to the Collateral Assignment shall
be sent to Asta Group by wire transfer of immediately available funds, to such
account as specified by Asta Group to the Collateral Agent in writing within 2
Business Days after receiving such wiring instructions.
SECTION 6. Miscellaneous.
(a) This Agreement may be executed in any number of counterparts, and by the
different parties hereto on the same or separate counterparts, each of which
when so executed and delivered shall be deemed to be an original instrument but
all of which together shall constitute one and the same agreement.
(b) The effectiveness of this Agreement is subject to the Collateral Agent shall
have received counterparts of this Agreement, duly executed by all parties
hereto.
(c) The descriptive headings of the various sections of this Agreement are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
(d) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN THOSE SET FORTH IN
SECTION 5- 1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

2



--------------------------------------------------------------------------------



 



(e) EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF BORROWER, ASTA, THE
ORIGINATOR, THE SERVICER, THE ADMINISTRATOR, THE COLLATERAL AGENT, LENDER OR ANY
OTHER AFFECTED PARTY. EACH OF BORROWER AND THE SERVICER ACKNOWLEDGES AND AGREES
THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND
EACH OTHER PROVISION OF EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY)
AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE OTHER PARTIES ENTERING
INTO THIS AGREEMENT AND EACH SUCH OTHER TRANSACTION DOCUMENT.
(f) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FEDERAL COURT
SITTING IN NEW YORK, NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE BORROWER AND THE SERVICER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE
BORROWER AND THE SERVICER IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY
LAW, ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO.

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first set forth above.

            ASTA GROUP, INCORPORATED
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION XVI, LLC,
as Borrower
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        ASTA FUNDING ACQUISITION II, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES COLLECTION, L.L.C., a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        ASTA FUNDING ACQUISITION I, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory   

Signature Page to Omnibus Termination Agreement

 

 



--------------------------------------------------------------------------------



 



            PALISADES ACQUISITION IV, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION I, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION II, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        ASTA FUNDING ACQUISITION IV, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION V, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory   

Signature Page to Omnibus Termination Agreement

 

 



--------------------------------------------------------------------------------



 



            PALISADES ACQUISITION VI, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION VII, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION VIII, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION IX, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION X, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory     

 

 



--------------------------------------------------------------------------------



 



            PALISADES ACQUISITION XI, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION XII, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION XIII, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION XIV, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION XV, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory   

Signature Page to Omnibus Termination Agreement

 

 



--------------------------------------------------------------------------------



 



            PALISADES ACQUISITION XVII, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        PALISADES ACQUISITION XVIII, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        SYLVAN ACQUISITION I, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        ASTA FUNDING, INC., a Delaware corporation
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        COMPUTER FINANCE, LLC, a Delaware limited liability
company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory     

 

 



--------------------------------------------------------------------------------



 



            ASTAFUNDING.COM, LLC, a Delaware limited liability
company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        ASTA COMMERCIAL, LLC, a Delaware limited liability
company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        CITIZENS LENDING GROUP, LLC, a Delaware limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        VENTURA SERVICES, LLC, a Delaware limited liability
company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        CLIFFS PORTFOLIO ACQUISITION I, LLC, a Delaware
limited liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory   

Signature Page to Omnibus Termination Agreement

 

 



--------------------------------------------------------------------------------



 



            OPTION CARD, LLC, a Colorado limited liability
company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        VATIV RECOVERY SOLUTIONS, LLC, a Texas limited
liability company
      By:   /s/ Gary Stern         Name:   Gary Stern        Title:   Authorized
Signatory        BMO CAPITAL MARKET CORP.,
as Collateral Agent
      By:   /s/ Jack J. Kane         Name:   Jack J. Kane        Title:  
Managing Director     

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Fifth Amendment to the Receivables Financing Agreement

 

 